Mr. Justice Barnes dissenting: Without attempting a full discussion of the subject, I am of the opinion the order should be reversed, however much the course of plaintiffs in error is subject to censure. It is familiar law that the writ of habeas corpus cannot be employed to perform the function of a writ of error. I think it was not only so used in this case, but also in disregard of the Habeas Corpus Act. Judges Pam and Miller were judges of the same court. Each had the power of a judge of that court to issue a writ of habeas corpus upon a proper petition, but neither could by such writ discharge a person from custody given by the order of the other, or upon the order of any other court of competent jurisdiction. Such power is expressly prohibited by the Habeas Corpus Act. Section 21 [Cahill’s Ill. St. ch. 65, ¶ 21] thereof provides that no person shall be discharged under the provisions of the act if he is in custody “by virtue of a final judgment or decree of any competent court of civil or criminal jurisdiction, or of any execution issued upon such judgment or decree,” etc. However erroneous was Judge Miller’s order, evidently entered in violation of that section, it was that of a court of competent jurisdiction to entertain a habeas corpus proceeding and placed the custody of the child with the father. Judge Pam’s order discharges it from that custody. In whatever other cases the writ may be employed to remove one from detention under a void order, I think the statute expressly forbids its use in a case like this. Besides, the pleadings before Judge Pam disclosed that this court then had exclusive jurisdiction of the cause under its writ of error. In disregard of that fact he assumed to use the writ to perform the very function for which this court is organized. If he could thus disregard its jurisdiction and assume such function on the theory that Judge Miller’s order was void, then another court could in turn review his judgment on the same theory, and so the infant by a sort of legal shuttlecock would be bandied back and forth from the custody of one respondent to another as long as a court could be found to uphold such an indefensible practice.